Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Ortiz y Alonso Alonso.
I
“El Juez no es simple árbitro de un torneo medieval entre la defensa y el Ministerio Público, o el retraído moderador de un debate. El juez es partícipe y actor principal en el *767esclarecimiento de la verdad y en la administración de lo que es justo. El juez puede y debe ser en casos vistos con o sin jurado, aunque con mayor libertad en los segundos, parti-cipante activo en la búsqueda de la justicia, siempre que no vulnere la imparcialidad que su alto oficio reclama. Puede el juzgador en consecuencia requerir la declaración de deter-minados testigos o interrogar a los que las partes ofrezcan, siempre que su conducta se mantenga dentro de las normas de sobriedad y equilibrio que impiden que el juez sustituya, en vez de que complemente, la labor del fiscal o del defensor. Nada impide que un juez, para aclarar un testimonio o una situación, o consciente de que no se han formulado algunas preguntas centrales para la determinación de lo sucedido verdaderamente en un caso, se tome la iniciativa a dicho efecto. ” (Énfasis suplido.) Pueblo v. Pabón, 102 D.P.R. 436, 440 (1978).
No podemos coincidir con la opinión mayoritaria que hoy decreta la disolución (mistrial) del Jurado. Disentimos de la premisa implícita de “atmósfera total” fundamentada en una supuesta “conducta de hostilidad” hacia el acusado Robles González y sus abogados por parte del juez que preside el caso, Hon. Enrique Jordán Musa. También de las inferencias perjudiciales que se le atribuye a un comentario aislado del Ministerio Fiscal. Por último, discrepamos de la conclusión de que el mismo no fue subsanado con las instrucciones opor-tunas brindadas por dicho magistrado.
El curso decisorio mayoritario es prematuro. Se aparta drásticamente de toda la doctrina prevaleciente al respecto. Primero, descarta la norma de que la concesión de un mistrial es improcedente, a menos que se demuestre que real-mente un acusado ha sufrido un daño positivo, se han perju-dicado sus derechos sustanciales o que evidentemente no ha tenido —ni puede tener— un juicio justo e imparcial. Pueblo v. Díaz, 74 D.P.R. 375, 391 (1953). Segundo, se ignora que por su naturaleza este tipo de determinación se nutre de la *768discreción del juez que preside el juicio, quien está en mejor posición que este Tribunal apelativo para evaluar el tras-fondo integral del caso y determinar inteligentemente el efecto que cualquier irregularidad haya tenido sobre el Ju-rado. Pueblo v. Castro Santiago, 123 D.P.R. 894 (1989); Pueblo v. Guzmán Camacho, 116 D.P.R. 34, 38 (1984); Piñero Agosto v. Tribunal Superior, 94 D.P.R. 204, 215 (1967); Pueblo v. Arteaga Torres, 93 D.P.R. 148 (1966).
Y, finalmente, se desecha la máxima de que no todo inci-dente o irregularidad frente al Jurado macula el proceso. Nunca nuestra casuística le ha atribuido a los jurados una sensibilidad extrema. Para que proceda su disolución, el inci-dente tiene que ser grave, perjudicial, sustancial e insubsa-nable. Pueblo v. Guzmán Camacho, supra, págs. 37-38; Pueblo v. Dones Arroyo, 106 D.P.R. 303, 311 (1977); Pueblo v. Andrades González, 83 D.P.R. 849, 859-860 (1961). Esa no es la situación del caso de autos.
J-H
De los cuatro (4) incidentes señalados por el peticionario Víctor José Robles González, el primero, relativo a la compe-tencia profesional de los abogados de defensa, no ocurrió frente al Jurado. Es obvio, pues, que no puede servir de fun-damento para la decisión de este Tribunal. Éxaminemos los restantes tres (3).
El segundo se refiere a que el juez de instancia alegada-mente puso ciertas palabras en boca de un testigo. No es así. La transcripción revela que el incidente surgió en momentos en que el testimonio del testigo Ginés Luna era confuso. No estaba claro si el testigo se refería a la descripción de tres (3) personas trigueñas o de tres (3) personas, uno (1) trigueño y uno (1) blanco, y finalmente lo que el testigo consignó en su informe. El juez simplemente despejó la duda y se limitó a preguntarle si “[s]e referían [a] que uno era blanco y otro era trigueño”. Moción sobre inhibición, pág. 2. Ciertamente si *769dicho testigo hubiese entendido que esa expresión judicial no era correcta, pudo y debió corregirla. Honestamenté no vemos cómo esa sola pregunta y aquellas relacionadas pudie-ron prejuiciar al Jurado contra el acusado, aquí apelante, Robles González.
En cuanto al tercero, el acusado caracteriza las manifes-taciones del juez como las de un testimonio pericial. Tampoco tiene razón. La intervención del magistrado surgió en un contexto limitado, en ocasión de evaluar la admisibilidad en evidencia de una fotografía tomada con bombilla (flash). Éste simplemente indicó lo que todo el mundo conoce —ma-teria susceptible de conocimiento judicial— esto es, que ei propósito del flash era permitir que la imagen se reprodu-jera en la película (celuloide), y no representar la realidad de la iluminación de un sitio. Advertimos que ello üo ocurrió en el vacío, sino mientras declaraba como testigo el fotógrafo de la Policía, Ángel Rivera. Acto seguido, éste confirmó verbal-mente la apreciación del juez. Ciertamente, la intervención del juez —necesaria para evaluar si la foto presentada por el Ministerio Público era o no admisible— estuvo dentro del ámbito y control autorizado en la Regla 43(C) de Evidencia, 32 L.P.R.A. Ap. IV. No es indicador ni representa visos de parcialidad contra el acusado. Pueblo v. Pdbón, supra.
Conforme nuestra doctrina, los incidentes antes rese-ñados no son de tal naturaleza que hubiesen afectado signifi-cativamente la percepción del Jurado. Nuestra jurispruden-cia es lo suficientemente fértil para así decidir. A modo de ilustración, en Pueblo v. Figueroa González, 95 D.P.R. 98, 108 (1967), arribamos a igual resultado en un incidente ante el Jurado en que el juez de instancia dio un “malletazo” y amonestó al padre del acusado por desacatar las órdenes del tribunal mientras declaraba. De igual modo, en Pueblo v. Rivera Carmona, 108 D.P.R. 866, 870 (1979), sostuvimos un veredicto condenatorio ante un incidente en que el juez aper-cibió al abogado de la defensa de desacato frente al Jurado. *770En Pueblo v. Dones Arroyo, supra, pág. 311, rechazamos el señalamiento de que el juez hizo gestos que denotaban incre-dulidad al recibirse el testimonio de uno de los testigos de defensa. En Pueblo v. González Colón, 110 D.P.R. 812, 821 (1981), confirmamos, aun cuando el juez calificó una explica-ción de un testigo de cargo como “fabulosa” y “satisfacto-ria”. Y en Pueblo v. Matos, 81 D.P.R. 508, 517 (1959), con-cluimos que las manifestaciones y comentarios del juez sobre la reputación de los testigos del acusado y de sus abogados defensores, al igual que su interrogatorio, no influyeron en el veredicto acusatorio del Jurado.
Esa casuística responde a un enfoque judicial pragmático de que si bien “[u]n juez no debe hacer comentarios de clase alguna, en presencia del jurado, que tiendan a demostrar su opinión sobre los hechos, . .. la determinación de si un co-mentario del juez, en el transcurso del juicio, es perjudicial al acusado gira alrededor de dicho comentario, de la in-fluencia que el mismo pueda ejercer en el jurado y de sus efectos en relación con las oportunidades de defensa del acusado, debiendo ser revocada la sentencia cuando los co-mentarios del juez son de tal naturaleza que tiendan razo-nablemente a influir en la mente del jurado contra dicho acusado, privándole de su derecho a un juicio justo e im-parcial”. (Énfasis suplido.) Pueblo v. Díaz, supra, pág. 394.
HH v-h y — i
Restaños considerar el incidente principal que se origina después que se presenta prueba de que Rolando Suazo Cá-tala y José Aguayo —coacusados con Robles González de asesinato en primer grado, robo, violación a los Arts. 6, 7 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416, 417 y 418, e infracciones al Art. 168 del Código Penal, 33 L.P.R.A. see. 4274— por los mismos hechos, habían hecho alegación de culpabilidad por asesinato en segundo grado y renunciado a la probatoria. El comentario del Ministerio Fis*771cal fue a los efectos de que Robles González no quiso aceptar igual oferta.
De ese solo comentario —en un vuelo extraordinario de imaginación judicial— la mayoría ha deducido que el Jurado —compuesto de ordinario “de personas desconocedoras de las normas que nutren nuestro [derecho]”, Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 150 (1985)— conoció “que entre las partes se había efectuado un procedimiento de alegación preacordada (plea bargaining) que había sido rechazado por el peticionario Robles González” (opinión del Tribunal, pág. 752); que “no tuvieron éxito[, pues é]ste, aparentemente, in-sistió en ser considerado para recibir los beneficios de una sentencia suspendida” (opinión del Tribunal, pág. 753), y “peor aún, que dichas conversaciones no tuvieron éxito me-ramente porque el peticionario aspiraba a ser considerado para una probatoria y no debido a que éste entendiera que él era inocente” (opinión del Tribunal, pág. 758). Y finalmente, concluye que el Jurado fue apercibido “de que el acusado admitió los hechos, o de que estuvo en disposición de decla-rarse culpable” (opinión del Tribunal, pág. 759); aserto que se reproduce después (opinión del Tribunal, pág. 761). Dis-crepamos de esas inferencias y enfoque decisorio.

La lectura cabal de la transcripción revela dramática-mente que el conocimiento del Jurado sobre la participa-ción de Robles González en el asesinato y robo fue en virtud de evidencia que éste produjo vía unas admisiones del co-autor Suazo Cátala que lo involucraban, y que desde sus inicios el Ministerio Fiscal las objetó.

A tales efectos, su abogado Rafael Rodríguez Rivera, en el contrainterrogatorio del agente del C.I.C., Antonio Luna Martínez, testigo de cargo, preguntó y cubrió los extremos siguientes: que arrestaron a Suazo Cátala, a Aguayo y al pe-ticionario Robles González cuando éstos se detuvieron frente al Consolidated Mall y a Burger King después de un acci-dente (T.E. Parcial, pág. 3); los describió e identificó (id., *772págs. 4-5); que en el cuartel los mantuvieron juntos (id., págs. 5-6); que él no levantó huellas dactilares en las armas ocupadas, como tampoco hizo prueba de parafina (id., págs. 7-8); que tanto en el trayecto hacia el cuartel como allí le hicieron las advertencias legales (id., págs. 9-10); que Suazo Cátala no le dijo nada al principio (el Fiscal objetó inicial-mente esa pregunta “pues no estamos juzgando aquí a Suazo”, pero después retiró su objeción —id., págs. 10-11 — ); que luego de hechas las advertencias, cuando avisaron al cuartel que la persona herida había muerto, mientras esta-ban los tres (3) arrestados juntos, le preguntó a Suazo Cátala por qué lo habían matado y éste dijo “‘lo maté porque apuntó a éste que estaba bien cerca de él, por esa razón yo lo maté’” (id., págs. 11-12). En ese instante, el juez de instancia sua sponte ordenó que el Jurado se retirara.
Durante esa ausencia, el Fiscal Crespo Millán expresó:
El argumento más fuerte que todos ellos utilizaron para so-licitar la separación de los procesos, fue la existencia de unas admisiones por parte de uno de los acusados luego de termi-nada la conspiración. Nosotros no trajimos esas admisiones en nuestro directo en el ánimo de concederle al acusado y a los compañeros de defensa, un juicio justo e imparcial. Sin embargo, los compañeros, aparentemente, han decidido que dichas admisiones en alguna medida —no vemos cómo, porque establece claramente un concierto y común acuerdo— en al-guna medida les beneficia. Entendemos, quizás, por lo, por, por [sic.] los últimos titulares de prensa o por alguna razón que desconozco, pues, aparentemente, han recogido su posi-ción original en cuanto a esas admisiones para traerlas en este proceso. Nuestra preocupación principal en cuanto a esto, no es [en cuanto a] las admisiones, porque . . . que se sepa la verdad, pues, que se sepa. Que se traiga todo lo que tiene que ver en el proceso. Sin embargo, nos preocupa que los compa-ñeros traten de aprovecharse de una actitud de la Fiscalía, de llevar un juicio justo, imparcial, para querer argumentar que el Ministerio Público ocultó o trataba de ocultar que Rolando Suazo admitió haber disparado allí en el momento en *773que le apuntaron al cliente de los compañeros, durantre el atraco. O sea, nuestra preocupación principal en estos mo-mentos no es que eso haya pasado al Jurado, ya pasó, nosotros objetamos oportunamente. Entendimos, por razones tácticas, que debíamos retirar la objeción. Nuestra preocupación ahora es, que viendo el tipo y el comportamiento de los abogados durante todo este proceso, nuestra preocupación —vuelvo y repito— es que quieran ahora tratar de aprovechar que ese hecho surgió en el direc... en el contrainterrogatorio de ellos, para utilizarlo como argumento en contra de la Fiscalía en el sentido de que la Fiscalía había ocultado ese hecho, lo cual sería completamente falso y entendemos que sería un golpe bajo.
Nos estamos, quizás, adelantando, pero por el. derrotero que ha seguido este caso y la forma de los compañeros de llevar este caso, tenemos, genuinamente la preocupación, de que quieran llevarle un mensaje erróneo al Jurado, cuando ellos saben que eso lo ha tenido siempre el Ministerio Público, se lo había informado y ellos mismos lo utilizaron como ar-gumento para separar las causas. Todos los abogados lo utili-zaron en diferentes momentos como argumento para separar las causas. Y ahora, sorpresivamente, pues, en su directo, pues, el compañero lo trae como si él fuera el Mesías en esta Sala, que quisiera traer la verdad. Sencillamente, tenemos esa preocupación y entendemos que, en la medida posible, se debe corregir o se debe instruir a los compañeros, de que no pue-den utilizar este tipo de argumento en contra del Ministerio Público. (Énfasis suplido.) T.E. Parcial, págs. 14-16.
Subsiguientemente, luego de unas expresiones del juez, del Fiscal Crespo Millán y del licenciado Rodríguez Rivera en torno a que se estaba imputando “un común acuerdo”, esto es, una conspiración —aunque no el delito como tal— regresó el Jurado. T.E. Parcial, págs. 16-20.
Continuó el contrainterrogatorio del licenciado Rodrí-guez Rivera, etapa en que sus preguntas giraron sobre si se había marcado en el cuartel las armas, las balas y el dinero, y quien tenía el control y había intervenido con esos objetos (T.E. Parcial, págs. 22-24).
*774En el redirecto del Fiscal, el testigo declaró sobre las edades de los otros coacusados y aclaró que las admisiones de Suazo Cátala de que disparó cuando “le apuntó a éste”, fue con referencia al acusado Robles González (T.E. Parcial, págs. 24-25); que Suazo Cátala le dijo que en el robo partici-paron José Aguayo y Víctor José Robles González, y los identificó de unas fotografías. Identificaciones 19-A y 19-B; T.E. Parcial, págs. 26-27.
Nuevamente la defensa recontrainterroga así:
LCDO. RAFAEL RODRÍGUEZ RIVERA:
P. Mire, policía Luna, Su Señoría le preguntó a usted el jueves pasado, que si usted veía esas otras dos personas que se habían arrestado allí, los veía aquí en Sala.
R. ¿Perdone?
P. Usted recuerda que Su Señoría le preguntó a usted, que si usted veía aquí en Sala a esas otras dos personas. ¿Verdad que sí?
R. Eso es correcto.
P. Sí. Y usted le contestó a Su Señoría que no los veía aquí.
R. Eso es así.
P. Sí. Y el Señor Fiscal le acaba de presentar dos fotografías a usted, ¿verdad?
R. Eso es correcto.
P. Y usted dice que esas son dos personas que usted tam-bién arrestó allí por estos mismos hechos.
R. Eso es así.
P. Mire, lo cierto es que esas dos personas están cum-pliendo ahora mismo . ..
HON. FISCAL CRESPO MILLÁN:
.= Hay objeción
LCDO. RODRÍGUEZ RIVERA:
. . . por Asesinato en Segundo Grado. Mire a ver.
HON. FISCAL CRESPO MILLÁN:
.= Hay objeción a eso.
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Sí, ¿cómo que ... Si trajo las fotos y abrió las puertas.
HON. JUEZ:
.= Un momentito, un momentito. T.E. Parcial, págs. 27-29.
*775El juez intervino y pide que haya orden en las preguntas y planteamientos de derecho a los abogados de la defensa y al Fiscal. íd.
Así dispuesto, continuó el Ledo. Rafael Rodríguez Rivera:
P. Mire, la pregunta es ... cuando ... que no estaban aquí ... el Fiscal le mostró dos fotos, ¿verdad que sí?
R. Eso es así.
P. Y usted le dijo a Su Señoría, que esas personas no esta-ban aquí.
R. Eso es así.
P. Y yo le estoy preguntando, si lo cierto es, que esas dos personas, Orlando Suazo, el que disparó y le aceptó a usted que había matado al señor, y el otro joven, los dos están cum-pliendo por Asesinato en Segundo Grado.
R. Desconozco por cuáles están cumpliendo, pero sé que es-tán presos.
P. Mire, y mire a ver si lo cierto es, que usted también es-tuvo de testigo en este caso.
R. Eso es correcto, en la Vista Preliminar.
P. Y el juicio en la Sala 505, ¿no estuvo?
R. Si mal no recuerdo, creo que no.
P. O sea, que nosotros no nos vimos ahí en ese juicio.
R. Enjuicio no.
HON. JUEZ:
.= Bueno, pero un momentito.
LCDO. RAFAEL RODRÍGUEZ RIVERA.
.= Está bien.
HON. JUEZ:
.= Un momentito.
Usted habla de juicio.
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Pues, las vistas.
HON. JUEZ:
.= En la Sala 505.
LCDO. RAFAEL RODRÍGUEZ RIVERA:
P. Mire, las vistas...
HON. JUEZ:
P. ¿Hubo juicio o no hubo juicio?
*776LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Hubo alegación de culpabilidad.
HON. FISCAL CRESPO MILLÁN:
.= Se declararon culpables, renunciaron a la probatoria de Segundo grado y se declararon culpables para cumplirla.
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Culpables del Segundo Grado. Exacto.
HON. FISCAL CRESPO MILLÁN.
.= La misma oferta que se le está haciendo .. .
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Eso fue lo que el Ministerio Público. . .
HON. FISCAL CRESPO MILLÁN:

... al compañero y no la quiere aceptar.

LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= No, eso . . .
HON. JUEZ:
.= No, no, no. Mire, fiscal...
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Tenemos reparo, porque no es así.
LCDO. NELSON PÉREZ DOMÍNGUEZ:
.= Tenemos reparo y solicitamos que se retire el Jurado.
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Sí, tenemos reparo a ese comentario.
HON. JUEZ:
.= Mire, mire ...
LCDO. RAFAEL RODRÍGUEZ RIVERA:
.= Tenemos reparo a ese comentario, porque el compañero sabe que eso no es así.
HON. JUEZ:
.= Le voy a decir, Fiscal de Distrito.
FISCAL DE DISTRITO-ALFREDO UMPIERRE:

Mande a retirar al Jurado.

HON. JUEZ:

Vamos a retirar al Jurado.

FISCAL DE DISTRITO-ALFREDO UMPIERRE:
.= No quiero que los derechos del acusado se vayan a afec-tar. Si vamos a dilucidar. . .
HON. JUEZ:
.= Que se retire el Jurado.
*777FISCAL DE DISTRITO-ALFREDO UMPIERRE:
... la oferta o no oferta, Su Señoría, que se retire el Jurado.
(EL PANEL DE JURADO ES RETIRADO DE SALA)
(AL IGUAL QUE EL TESTIGOQ.] (Énfasis suplido.)
T.E. Parcial, págs. 30-34.
Lo expuesto nos permite concluir —sin que sea susceptible de otra interpretación— que antes del comentario del Fiscal al mencionar la oferta: (1) el propio acusado desfiló ante el jurado •prueba incriminatoria a su causa, que con-sistió de admisiones de uno de los coacusados originales; (2) a través de las mismas, el Jurado conoció su participación en el crimen; (3) el Ministerio Fiscal objetó inicialmente esa línea de preguntas; (4) el Fiscal se abstuvo de producir direc-tamente esas admisiones para no afectar el derecho a juicio justo e imparcial de Robles González; (5) Suazo Cátala dis-paró a la víctima porque le había apuntado al peticionario Robles González; (6) éste fue arrestado junto a los otros dos (2) quienes también habían sido acusados de asesinato en primer grado; (7) esas personas no estaban en la vista por estar presos cumpliendo una condena por asesinato en se-gundo grado, y (8) no hubo juicio en su fondo, pues ambos se declararon culpables y renunciaron al derecho a una proba-toria.
Puntualizamos que esa prueba se desfiló ante el Jurado por iniciativa de la propia defensa. Obviamente, hasta ese momento, no puede válidamente argumentarse que el Ju-rado estuviera ajeno o ignorante sobre los extremos si-guientes: (1) que el acusado Robles González participó junto con Suazo Cátala y Aguayo en el robo en que Suazo Cátala hirió de muerte a una persona; (2) que todos fueron acusados de robo y asesinato en primer grado; (3) que Suazo Cátala y Aguayo optaron por declararse culpables de asesinato en se-gundo grado y renunciaron a la probatoria. De esa prueba, también es claro que antes del comentario, el Jurado razo-*778noblemente pudo también haber deducido que Robles Gon-zález no se declaró culpable, sino que optó por defenderse.
No obstante el conocimiento real de esos hechos por parte del Jurado —y las posibles inferencias que al respecto pudieron legítimamente haber hecho momentos antes del comentario del Fiscal Crespo Millón— para fundar su deci-sión, la opinión mayoritaria concluye que a través de dicho comentario el Jurado advino en conocimiento e infirió “que [el acusado] estuvo en disposición de declararse culpable”. Opinión del Tribunal, pág. 761. Esa inferencia es altamente especulativa. Frente a la misma, en términos de probabili-dades, ¿no es más razonable inferir que fue la prueba incri-minatoria desfilada por él mismo Robles González relativas a las admisiones de Suazo Cátala —antes del comentario— por las cuales él Jurado pudo percibir su disponibilidad de declararse culpable?
El comentario aislado del Fiscal después de toda la prueba incriminatoria presentada, en el sentido de que le había hecho al compañero (abogado del acusado Robles Gon-zález) igual oferta y aquél la había rechazado, aunque inde-bido, no tiene el alcance conjetural que le atribuyó la mayo-ría. Si algo revela la transcripción es que fue breve y limi-tada, y no mencionó al acusado por su nombre. La referencia fue al abogado del acusado Robles González y, acto seguido, el propio juez intervino y detuvo al Fiscal. Al indicar la de-fensa que tenía reparos, retiró al Jurado.
También refleja que no estamos ante la situación descrita por la mayoría como de “la mayor gravedad”. No es la situa-ción prevista en la Regla 22(D) de Evidencia, 32 L.P.R.A. Ap. IX esto es, que ante el Jurado se presentara prueba sobre “[e]videneia de una alegación de culpabilidad posterior-mente retirada o de una oferta de declararse culpable del delito imputado o de cualquier otro delito” hecha por el acu-sado Robles González. Tampoco estamos ante prueba sobre “[l]a existencia de una alegación preacordada, sus términos *779o condiciones, y los detalles y conversaciones conducentes a la misma”. Regla 72(6) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Lo único habido fue el breve comentario de una oferta del Fiscal a su abogado. En virtud de la prueba desfilada previamente por el propio Robles González, la percepción de lo que razonablemente apreció el Jurado es que el Ministerio Fiscal le ofreció la oportunidad de que se declara culpable —al igual que los otros dos (2) coacusados— y él se negó. No hay fundamento, pues, para concluir que del comentario el Jurado infirió que admitió su “culpabilidad”. En la dimen-sión de lo imaginable, por no decir, especulativo, el Jurado pudo también haber inferido muchas otras cosas, incluso todo lo contrario, esto es, que no aceptó la oferta del Fiscal pues era y es inocente.
Una cosa sí es cierta, mucho antes del aludido comenta-rio —la prueba desfilada ante el Jurado en virtud de las pro-pias preguntas de la defensa— estableció que “se trata de una muerte acaecida durante la perpetración de un delito de robo. La acusación que por el delito de asesinato en primer grado radicara el Ministerio Público al amparo de las dispo-siciones del Art. 83 del Código Penal de Puerto Rico de 1974 (33 L.P.R.A. see. 4002) así lo imputó. Aun aceptando para fines de la argumentación —lo cual es cuestionable— que el acto [del coautor Suazo Cátala] de dispararle al occiso no había sido contemplado por el apelante [Robles González], él es responsable de la muerte ocurrida durante el delito de robo que había acordado perpetrar en unión de los otros dos coautores. Véanse: Pueblo v. Lucret Quiñones, 111 D.P.R. 716 (1981); Pueblo v. González Ruiz, 90 D.P.R. 580 (1964)”. (Escolio omitido.) Pueblo v. Jiménez Hernández, 116 D.P.R. 632, 640 (1985).
En estas circunstancias, no podemos coincidir con la infe-rencia mayoritaria de que el comentario sólo fue percibido por el Jurado como “que [el acusado] estuvo en disposición *780de declararse culpable”. (Énfasis suprimido.) Opinión del Tribunal, pág. 761. Esa conclusión no es suficiente para disol-ver el Jurado. Es tan especulativa como otras en el inventa-rio de nuestra jurisprudencia. Así, el caso que más se apro-xima al de autos —aunque no es idéntico— es Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 162 (1985). Allí determinamos que era una “buena práctica” que los jueces —para evitar que el Jurado “especule”— impartieran una instrucción específica expositiva de que no deberían tomar en cuenta la alegación de culpabilidad de un coacusado hecha después de comen-zado el proceso. Aun cuando en esa instancia no se brindó esa instrucción específica, concluimos que ello no ameritaba la revocación por cuanto —al decir del Juez ponente Señor Re-bollo López— la misma “no ‘hiere derechos fundamentales’ del apelante. Pueblo v. Díaz Ríos, 107 D.P.R. 140, 143 (1978)”. Pueblo v. Ortiz Martínez, supra, págs. 152-153 esc. 13.
Y en Pueblo v. Suárez Fernández, 116 D.P.R. 842, 850 (1986), nos negamos a disolver el Jurado, aun cuando un tes-tigo de cargo —agente investigador— testificó ante el Ju-rado que uno de los coacusados “ ‘le dio la misma versión sobre los hechos’”. Aunque reconocimos “que el jurado pudo haber pensado que ambos coautores compartían la misma versión de los hechos”, en vista de que el Jurado pudo adju-dicar credibilidad y él tribunal brindó unas instrucciones especiales y oportunas, concluimos que se logró evitar el ale-gado efecto perjudicial.
Repetimos, a fin de cuentas, tan especulativo es inferir que del incidente él Jurado sólo percibió que el acusado Robles González se negó, siendo culpable, q aceptar igual a-cuerdo, como conjeturar —con igual validez decisoria— todo lo opuesto, a saber, que el Jurado percibió que no aceptó la oferta, porque no era, ni es, culpable.
En resumen, discrepamos de la opinión mayoritaria que desproporcionalmente le atribuye al incidente descrito unos *781efectos nefastos, máxime ante el carácter tan mcrimmato-rio de la evidencia producida por el propio Robles González poco antes del comentario.
Y claro está, evidentemente la mayoría del Tribunal, al ordenar un nuevo juicio, está conteste en que en . el caso de autos, dicho comentario no fue de mala fe ni con la inten-ción de obligar a la defensa a solicitar un “mistrial”. Pueblo v. Suárez Fernández, supra, págs. 848-850.
La prematura intervención de este Tribunal —sin ha-berse desfilado toda la prueba— incluso nos impide exami-nar si realmente estamos ante un error perjudicial, esto es, “si probablemente el resultado hubiera sido distinto de no haberse admitido o excluido la evidencia, y habiendo me-diado oportuna y correcta objeción, el tribunal apelativo pro-bablemente revoque”. E.L. Chiesa, Práctica Procesal Puer-torriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, pág. 8. Véanse: Pueblo v. Fradera Olmo, 122 D.P.R. 67 (1988); Pueblo v. Torres Rodríguez, 119 D.P.R. 730 (1987); Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985); Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 261 (1983); Pueblo v. Mangual Hernández, 111 D.P.R. 136, 145 (1981); Pueblo v. Calviño Cereijo, 110 D.P.R. 691 (1981); Pueblo v. Prados García, 99 D.P.R. 384 (1970).
Como cuestión de realidad, el proceso en instancia toda-vía no ha culminado. Y no podemos olvidar que es “natural que un jurado forme algunas impresiones según se desarro-lla el caso pero ellas pueden ser, y muchas veces son, cam-biadas al terminarse la totalidad de la prueba y en vista de las instrucciones de la corte”. Pueblo v. Díaz, supra, pág. 399.
<1
Ahora bien, suponiendo que la conclusión mayoritaria so-bre la impresión del Jurado fuera la única susceptible de *782hacerse, examinemos si efectivamente ello afectó el potencial de ser juzgado imparcialmente.
Solicitado el mistrial, el juez lo denegó y, cuando regresó el Jurado, inmediatamente los instruyó así:
Damas y Caballeros del Jurado, los comentarios que hagan las partes, los comentarios que yo haga, los gestos, los mane-rismos, las expresiones del rostro, si se sube o se baja la voz, no hacen prueba en este caso ni en ningún caso. Es a base de la evidencia que ustedes escuchen ahí.
En este caso se le imputa al señor acusado, que actuando junto y de común acuerdo con dos personas más, cometieron los delitos de los cuales se leyeron a ustedes las acusaciones. Pero en este juicio solamente ustedes van a dilucidar si este señor es inocente o es culpable de todos los delitos, de alguno de los delitos o de algún delito. Cada delito se va a pesar inde-pendientemente.
Las decisiones que hayan tomado, si algunas, los otros co-acusados, no pueden tomarlas en consideración en este caso. Cada cual actúa motivado por sus propios intereses. Lo mismo que actuaría usted o que actuaría el otro caballero, la dama; cada uno de nosotros actuamos de acuerdo a lo que en-tendemos que mejor nos conviene. Eso es una regla de la vida. Puede ser egoísmo. Pero, cada cual actúa de acuerdo con lo que le conviene. Lo que ellos hayan hecho, y se haya dicho aquí que ellos hicieron, no puede influir en el ánimo de us-tedes para ustedes decidir la inocencia o culpabilidad de este ciudadano. Los comentarios que ellos, la defensa, haya hecho sobre este particular, no deben tomarlos en cuenta. Los co-mentarios que ha hecho el Ministerio Fiscal, no deben to-marlos en cuenta, no deben pesarlo[s\. Este caso solamente ustedes lo van a decidir a base [del] testimonio de lo que us-tedes escuchen ahí. De la prueba documental, las fotografías, gorras, revólveres, etc. que aparezcan. No a base de comenta-rios, no a base de lo que dice fulano, no a base de lo que dice sutano, no a base de lo que yo ofrezco, no a base de lo que se ofreció, no a base de que si estuvieron esta tarde toda la tarde esperando, no a base de que si tienen que salir afuera porque se está discutiendo un planteamiento de derecho. Ustedes son juzgadores de hecho sujetos al derecho del caso. Y el derecho *783del caso se los explicaré yo al momento de deliberar. ¿Está claro? ¿Alguna instrucción adicional que deseen que yo haga? LCDO. NELSON PÉREZ DOMÍNGUEZ:
.= Permítame el Tribunal. Sí, Vuestro Honor. Nosotros, eh ... la solicitud a Su Señoría fue la misma que ya vertimos anteriormente en ausencia del Jurado. Es la petición de la defensa.
HON. JUEZ:
.= No ha lugar. Adelante con el testimonio. Ya se terminó con el testimonio, testimonio del señor, ¿verdad? Puede reti-rarse caballero, está excusado.
Próximo testigo. (Énfasis suplido.) T.E. Parcial, págs. 56-58.
En lo esencial, esas instrucciones fueron correctas, sufi-cientes y subsanaron el indebido comentario del Ministerio Público. Pueblo v. Suárez Fernández, supra, págs. 850-851; Pueblo v. Calderón Rodríguez, 97 D.P.R. 261, 264 (1969); Pueblo v. Hernández Santiago, 97 D.P.R. 522, 531 (1969); Pueblo v. López Camacho, 98 D.P.R. 700, 703 (1970); Pueblo v. Cotto Torres, 88 D.P.R. 23, 35 (1963); Pueblo v. Andrades González, supra, pág. 854; Pueblo v. Rivera, 64 D.P.R. 652, 654 (1945).
Leídas integral y cuidadosamente esas instrucciones, ¿puede seriamente sostenerse que no fueron específicas, completas, enérgicas y severas? Sinceramente confesamos que no comprendemos cómo la mayoría del Tribunal ha po-dido detectar —fundamentada solamente en la misma inex-presiva transcripción que también hemos examinado— la falta de especificidad, relatividad, flexibilidad o debilidad de las mismas.
Más aún, no nos explicamos cómo llega a esa conclusión la mayoría de este Tribunal que no toma en cuenta que, con posterioridad al incidente original en la tarde de 21 de fe-brero de 1990, el juez de instancia instruyó adicionalmente al Jurado del modo siguiente:
*784Juez: Está presente el abogado, los tres abogados de la de-fensa, el Ministerio Público.
Yo quiero enfatizarles a ustedes nuevamente que las mani-festaciones, los comentarios, los argumentos vertidos por los abogados de la defensa ... o por el Ministerio Fiscal durante el presente juicio no hacen ni constituyeñ prueba, por lo tanto no pueden ser considerados como prueba para la determina-ción de la culpabilidad o inocencia del acusado igualmen... de igual manera no pueden considerar como prueba para el r[é]cord las manifestaciones, comentarios, argumentos, los razonamientos hechos por el juez que preside este proceso al resolver los planteamientos hechos por los abogados de las partes. Entendieron esto claro.
Jurado: S[í] señor.
Juez: El jurado deberá decidir este caso únicamente a base de la evidencia presentada en el Tribunal. Ustedes deberán descartar totalmente y no considerar cualquier informe de prensa, televisión o radio que puedan haber leído, visto o escu-chado. Tales informes no constituyen evidencia, y por lo tanto, ustedes no pueden considerar ni dejarse influenciar en ma-nera alguna por tal publicidad. Ello resulta altamente impro-pio, por lo que les instruyo a que se abstengan de cualquier decisión ulterior sobre el particular. Es irrazonable conside-rar tales informes por la misma circunstancia de que no cons-tituyen prueba, toda vez que no ha habido oportunidad de constatar o comprobar su certeza o de alguna manera expli-carlos. Páginas 6 y 7 del libro de Instrucciones al Jurado.
Es deber de ustedes, como jurados que están actuando en este caso, no conversar ni comentar entre sí, ni con otras per-sonáis], acerca de ningún particular relacionado con este pro-ceso, ni tampoco formar o expresar juicio alguno sobre el mismo, hasta que el caso haya sido definitivamente sometido para deliberación. A tales efectos les instruyo que si alguna persona se acercare a ustedes para comunicarse respecto al caso, es vuestra obligación rechazar cualquier intento sobre el particular e inmediatamente informar de ello al Juez. De no conseguir al Juez, al señor alguacil o a cualquiera de los algua-ciles para que estos ... (No se entiende) ....
Les pregunto, a ustedes que luego de haberles informado que ustedes deben resolver este caso a base de la prueba pre-*785sentada y [a] base de la prueba documental admitida en evi-dencia, si hay alguno de ustedes, por ejemplo, 'el incidente que ocurrió en la noche de ayer, en que yo le llamé la atención a ambas partes y que ustedes recuerdan que le hice unas ad-vertencias sobre el particular, de que no las tomaran en con-sideración, ¿las recuerdan todos?
Jurado: Si señor.
Juez: Todos manifiestan que las recuerdan. Si por esas manifestaciones vertidas por la defensa y la manifestación vertida por el fiscal, si alguno de ustedes se siente impedido para no seguir las discusiones de este caso. ¿Alguno de us-tedes?
Jurado: No señor.
Ledo. Rodz.: Que conste su señoría nuestra objeción a esas instrucciones igual que las expresamos anteriormente ... (No se entiende)...
Juez: [¿]En alguna forma cualquier incidente ocurrido en el día de ayer le impide a ustedes juzgar este caso a base de la prueba que se desfile ahí y sea admitida por el Tribunal.^]
Jurado: No señor.
Juez: ¿Alguno de ustedes tiene la mente hecha o formada en este caso?
Jurado: No señor.
Juez: Yo les advierto nuevamente que al acusado se le presume inocente hasta tanto se pruebe su culpabilidad más allá de toda duda razonable. Y esa duda contin[ú]a a través de todo el proceso hasta el momento en que luego de ustedes deli-berar llegan a un veredicto o veredictos sobre cualquiera] de las acusaciones que pesan contra él. En este caso sobre este acusado la ley es igual para todos los acusados.

Los señores del jurado me han manifestado para el r[é]cord que no tienen ningún tipo de prejuicio, ni tienen una opinión formada, ni se han dejado influenciar por cualquier comentario que haya surgido en el día de ayer y que así se lo han manifestado al Tribunal. ¿No es correcto cuando digo eso?

Jurado: S[í] señor.
Juez: ¿Alguna pregunta que quieran . . . (No se entiende) .. . hacer?
*786Ledo. Rodz.: Nosotros ninguna su señoría. Solamente que conste nuestra objeción nuevamente a todas las instrucciones que está dando su señoría.
Juez: Fiscal...
Fiscal Umpierre: Ninguna por parte del Ministerio Pú-blico. Lo único que quisiéramos añadir es que el Ministerio Público solicitó al Tribunal esas instrucciones. (Énfasis su-plido.) Apéndice de la moción informativa y réplica del peti-cionario, págs. 12-15.
En resumen, la “atmósfera total” —que como cuestión de realidad, es una más o menos densa en todo proceso criminal— aquí quedó aclarada. Si algo revelan los incidentes, es que no estamos ante una “conducta impropia, intencional y de mala fe” del Ministerio Público, que amerite la disolución del Jurado. Las instrucciones —suficientes, correctas y apropiadas— subsanaron el comentario.
Aunque aspiramos a que nuestro sistema de justicia se aproxime a la perfección, ello no es posible. Esa cualidad sólo la posee el Sumo Hacedor. Administrado por seres humanos, no puede pretenderse que durante la fluidez y dinámica del proceso no se susciten incidentes de distintos tipos, como tampoco pretender que el juzgador mantenga un mutismo cartujano. ‘“[E]ljuez no tiene que tener la imperturbabili-dad de un “Rhadamanthus”’.” (Énfasis suplido.) United States v. Dennis, 183 F.2d 201, 226 (1950), Juez Learned Hand, citado en Pueblo v. Díaz, supra, pág. 395. El derecho a un juicio justo e imparcial no equivale a un juicio perfecto. Pueblo v. Mattei Torres, 121 D.P.R. 600 (1988); Pueblo v. Díaz Ríos, 107 D.P.R. 140, 143 (1978). No podemos pretender la asepsia típica de un laboratorio, como partir de la pre-misa de que cualquier irregularidad macula la facultad de los jurados para juzgar ecuánime e imparcialmente los casos.
La opinión de este Tribunal constituye una desviación irrazonable de esos principios jurisprudenciales. Para soste-ner el mistrial, ha resucitado un caso que descansaba en paz, Pueblo v. Marchand Paz, 53 D.P.R. 671, 683-684 (1938). Dis-*787tinto al de autos, allí el comentario del Fiscal, en el turno de rectificación, sin apoyo en la prueba, fue “despectivo”, a los efectos de que con posterioridad a la declaración del testigo que la defensa había llevado como autor del crimen, dicho testigo le había informado en su oficina que le habían ofre-cido dinero para qüé se embarcara a Estados Unidos y así inculparlo del crimen.
Injustificadamente hoy la mayoría ha sustituido los pa-peles y cambiado los actores principales. A destiempo, ha mudado el estrado apelativo al Tribunal Superior, Sala dé Caguas, y ocupado el de los jurados adjudicándoles una sen-sibilidad pasmosa y extrema, con el agravante que, por vía de escolio, en lugar de enjuiciar al acusado Robles González ha juzgado al juez de instancia. Con esa intervención se le ha negado a dicho magistrado la oportunidad de continuar el caso y al Jurado ejercer sus prerrogativas. Incidentalmente ha generado una innecesaria erogación de fondos públicos e indebida dilación. Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989).